DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 13-16, and 19, respectively, of U.S. Patent No. 11,197,464. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent anticipate the claims of the present invention.  Claims 1 and 19 of the U.S. Patent discloses a system and method for determining whether an unattended animal is left in an enclosed space, respectively, including the steps of generating temperature data and humidity data, generating physiological data, determining whether the interior of the enclosed spaced is unsafe for the unattended animal, determining whether the animal is within the interior of the enclosed space, and starting a countdown timer when the physiological data indicates a presence of the unattended animal within the interior of the enclosed space.  Claim 1 of the present invention differs from claim 1 of the U.S. Patent because the U.S. Patent claims a decrease in humidity or the rate of decrease of humidity indicates a presence of the unattended animal in the interior of the enclosed space whereas claim 1 of the present invention claims satisfying a criterion.  Because the indication of a presence of the unattended animal in claim 1 of the U.S. Patent is equivalent to satisfying a criterion in claim 1 of the present invention, claim 1 of the U.S. Patent anticipates claim 1 of the present invention.  Furthermore, claim 1 of the present invention differs from claim 1 of the U.S. Patent because the U.S. Patent further claims that the system determines whether the unattended animal is within the interior of the enclosed space based on the physiological data and the humidity data, whereas the present invention only determines based on the physiological data.  Because the present invention does not exclude humidity data, the use of both physiological data and humidity data, as claimed in the U.S. Patent claim 19, anticipates claim 1 of the present invention.
Claim 22 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 2 of the U.S. Patent.
Claim 23 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 3 of the U.S. Patent.
Claim 24 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 4 of the U.S. Patent.
Claim 25 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 5 of the U.S. Patent.
Claim 26 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 6 of the U.S. Patent.
Claim 27 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 7 of the U.S. Patent.
Claim 28 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 9 of the U.S. Patent.
Claim 29 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 10 of the U.S. Patent.
Claim 30 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 11 of the U.S. Patent.
Claim 31 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 13 of the U.S. Patent.
Claim 32 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 14 of the U.S. Patent.
Claim 33 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 15 of the U.S. Patent.
Claim 34 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 16 of the U.S. Patent.
Claim 38 of the present invention is rejected for the same reasons as claim 21 above, further in view of claim 2 of the U.S. Patent.  It is noted that a sensor, according to claim 2 of the U.S. Patent, that generates motion data, sound data, or a combination thereof, is functionally equivalent to a motion detector as claimed in claim 38 of the present invention.
Claims 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 11,197,464 in view of Larson (U.S. 2010/0282184 A1). 
As per claims 35-37, claims 1 and 19 of the U.S. Patent do not claim a vehicle having a control system.  Larson discloses a vehicle couple to an animal module (see Larson, Paragraph [0034]).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claims 1 and 19 of the U.S. Patent with the teachings of a vehicle taught by Larson.  The motivation would be to protect unattended pets from overheating vehicles (see Larson, Paragraphs [0003-0005]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 31-32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1).

Claim 21, Larson teaches:
A method for determining whether an unattended animal is left in an enclosed space (Larson, Paragraph [0026], The pet is located in a confined space, which includes the interior of a vehicle (see Larson, Paragraph [0028]).), the method comprising the steps of: 
generating temperature data and humidity data associated with an interior of the enclosed space (Larson, Paragraph [0031]); 
generating physiological data associated with the unattended animal (Larson, Paragraph [0033], The physiological data includes sounds, i.e. animal sounds.); 
determining, based on at least the temperature data and the humidity data indicating a decrease in humidity or a rate of change of humidity satisfying a criterion (Larson, Paragraph [0040], The system 10 generates a humidity and/or index (humidex) value indicative of what the user’s pet is experiencing, and therefore any decrease in humidity and subsequent communication to the user’s mobile station 14 would indicate that the user’s pet is experiencing a decrease in humidity while in the enclosed space, i.e. a vehicle.  The humidity decrease is functionally equivalent to a criterion.), whether the interior of the enclosed space is unsafe for the unattended animal (Larson, Paragraphs [0039-0040], As the value of humidity and temperature (e.g. humidex) changes, the user is able to monitor the conditions experienced by the pet.  It would have been obvious to one of ordinary skill in the art for the humidity readings to include increases, decreases, and no change in humidity.  Thus, the user can determine if the pet is experiencing a humidex that exceeds a pre-programmed or user defined humidex parameter for determining whether the interior of the confined space is unsafe (see Larson, Paragraphs [0036-0037]).); 
determining, based on the physiological data, whether the unattended animal is within the interior of the enclosed space (Larson, Paragraph [0033], The user may determine whether the pet is present based on a detected animal sound, e.g. barking.).
Larson does not specifically teach:
Based on the interior of the enclosed space being unsafe for the unattended animal, starting a countdown timer when the physiological data indicates a presence of the unattended animal within the interior of the enclosed space.
Scarborough teaches:
Based on the interior of the enclosed space being unsafe for the unattended animal (Scarborough, Paragraph [0064], An example of an unsafe condition is a condition where the child or mammal is in or is potentially in an extreme temperature emergency.), starting a countdown timer when the physiological data indicates a presence of the unattended animal within the interior of the enclosed space (Scarborough, Paragraph [0064], The countdown timer is started if the child or mammal is detected to be present, e.g. weight sensor, and may be expedited based on the sensed temperature and weight.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson by integrating the teaching of a countdown timer, as taught by Scarborough.
The motivation would be protect the child and/or mammal from an emergency while simultaneously allowing the driver to conduct basis day to day operations, e.g. retrieving a child during a normal commute (see Scarborough, Paragraph [0064]).

Claim 22, Larson in view of Scarborough further teaches:
The method of claim 21, wherein the physiological data includes motion data, sound data, or a combination thereof, the motion data and the sound data associated with the unattended animal (Larson, Paragraph [0033], The physiological data includes sounds, i.e. animal sounds.).

Claim 25, Larson in view of Scarborough further teaches:
The method of claim 21, wherein the determining whether the interior of the enclosed space is unsafe for the unattended animal includes: 
determining, based on the humidity data, whether humidity inside the interior is below a humidity threshold (Larson, Paragraph [0031], The user may set a relative humidity level to which the measured humidity is compared.); and 
determining that the interior of the enclosed space is unsafe based on the humidity inside the interior being below the humidity threshold (Larson, Paragraph [0035], The user can input humidity levels at which the system will activate to send relevant data and warnings, and the levels may be based on the user’s animal health care practitioner.  It would have been obvious to one of ordinary skill in the art to try to set an upper humidity level, based on preferences of the user and/or the user’s animal health care practitioner, and for the system in Larson in view of Scarborough to be capable of setting an upper limit.).

Claim 31, Larson in view of Scarborough further teaches:
The method of claim 21, wherein the determining whether the interior of the enclosed space is unsafe for the unattended animal includes: 
determining, based on the temperature data, whether temperature inside the interior is above a temperature threshold (Larson, Paragraph [0035], The temperature threshold includes a heat index or temperature level.); and 
determining that the interior of the enclosed space is unsafe based on the temperature inside the interior being above the temperature threshold (Larson, Paragraph [0035], The sent relevant data and warnings occur when a temperature exceeds the temperature level and/or heat index.  Therefore, the temperature may be above or below the temperature threshold/level.).

Claim 32 Larson in view of Scarborough further teaches:
The method of claim 21, wherein the determining whether the interior of the enclosed space is unsafe for the unattended animal includes: 
determining, based on the temperature data, whether heat index inside the interior is below a temperature threshold (Larson, Paragraph [0035], The system determines a heat index threshold, which is functionally equivalent to a temperature threshold for the heat index.); and 
determining that the interior of the enclosed space is unsafe based on the heat index inside the interior being below the temperature threshold (Larson, Paragraph [0035], The user can input heat index levels at which the system will activate to send relevant data and warnings, and the levels may be based on the user’s animal health care practitioner.  It would have been obvious to one of ordinary skill in the art to try to set an upper heat index level, based on preferences of the user and/or the user’s animal health care practitioner, and for the system in Larson in view of Scarborough to be capable of setting an upper limit.).

Claim 35, Larson in view of Scarborough further teaches:
A vehicle having a control system configured to execute machine-readable instructions to carry out the method of claim 21 (Larson, Paragraph [0034], The system is connected to a controller 24 via a vehicle bus.).

Claim 36, Larson in view of Scarborough further teaches:
The method of claim 21, wherein the enclosed space is a vehicle, a greenhouse, a storage unit, or a closet (Larson, Paragraph [0028]).

Claim 37, Larson in view of Scarborough further teaches:
The method of claim 36, wherein the enclosed space is the vehicle, and the vehicle has a window that is partially open (Larson, Paragraph [0004], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the vehicle window to be closed, open, or partially opened.  It is noted that the term “partially opened” is interpreted to be any amount of openness that is less than fully opened/down.).

Claim 38, Larson in view of Scarborough further teaches:
The method of claim 22, wherein the motion data is captured by an infrared sensor, an imaging device, a motion detector, a sonar sensor, a radar sensor, or any combination thereof (Scarborough, Paragraph [0008]).

Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1), in view of Goldfain (U.S. 2016/0165852 A1).

Claim 23, Larson in view of Scarborough further teaches:
The method of claim 22, wherein the control system is further configured to execute the machine-readable instructions (Larson, Paragraph [0034], The commands and computational codes are equivalent to machine-readable instructions.) and start the countdown timer based on the unattended animal being stressed (Scarborough, Paragraph [0064], It would have been obvious to one of ordinary skill in the art for a child or animal to be stressed when exposed to extreme conditions, e.g. high temperatures.).
Larson in view of Scarborough does not specifically teach:
To analyze the sound data to determine an attack, decay, sustain, and release (ADSR) profile and start the countdown timer based on the ADSR profile indicating that the unattended animal is stressed.
Goldfain teaches:
The control system is further configured to execute the machine-readable instructions to analyze the sound data to determine that the unattended animal is stressed (Goldfain, Paragraph [0125], The system can analyze continued barking of the animal to determine potential stress indicators.  As another example, the system in Goldfain can additionally determine if a sound generated by an animal is indicative of a yelp, which may indicate that the animal is in distress/pain (see Goldfain, Paragraph [0093]).  It is noted that the term “attack, decay, sustain, and release (ADSR) profile” is interpreted as being equivalent to the identification of the condition of the animal to the type of sound that is produced, consistent with the Applicant’s specification, Paragraph [0050], which discloses the difference between a child screaming or crying.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough by integrating the teaching of interpreting sounds of an animal, as taught by Goldfain.
The motivation would be to accurately monitor and diagnose health conditions of a pet (see Goldfain, Paragraphs [0005-0006]). 

Claim 24, Larson in view of Scarborough teaches:
The method of claim 21 (Larson, Figs. 1 and 2). 
Larson in view of Scarborough does not specifically teach:
Sending the temperature data, the humidity data, the physiological data, or any combination thereof, to a remote server when the countdown timer is started.
Goldfain teaches:
A data management server for analysis (Goldfain, Paragraphs [0008] and [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough by integrating the teachings of a server as taught by Goldfain.
The motivation would be The motivation would be to accurately monitor and diagnose health conditions of a pet (see Goldfain, Paragraphs [0005-0006]). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1), in view of Ricci (U.S. 2014/0306833 A1).

Claim 26, Larson in view of Scarborough teaches:
The method of claim 21 (Larson, Figs. 1 and 2).
Larson in view of Scarborough does not specifically teach:
Wherein the generating temperature data and humidity data includes generating light data, the light data including luminous flux inside or outside of the enclosed space, wherein the countdown timer is further started based on the luminous flux.
Ricci teaches:
Generate light data, the light data including luminous flux inside or outside of the enclosed space (Ricci, Paragraph [0320], The light/photo sensors 736 can detect an amount of light, i.e. a luminous flux, inside of the vehicle.), and detecting a high temperature situation based on the luminous flux (Ricci, Paragraph [0749], Based on the detection of an occupant or animal in the vehicle and the amount of light from light sensors, i.e. luminous flux, the system determines that a high temperature situation may occur.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough, by integrating the teaching of a light detector as taught by Ricci.
The motivation would be to prevent a high temperature situation for an occupant or animal stuck in an unattended vehicle (see Ricci, Paragraph [0749]).
As per the limitation of wherein the countdown timer is further started based on the luminous flux, in the combination of Larson in view of Scarborough, in view of Ricci, the countdown timer is activated in response to temperature readings that may be indicative of an unsafe temperature, in addition to other sensor readings (see Scarborough, Paragraph [0064]).  Thus, in the combination of Larson in view of Scarborough, in view of Ricci, in response to a detected temperature being potentially unsafe and the amount of light measured by the light sensor(s) (see Ricci, Paragraph [0749]), a countdown timer is started and/or accelerated (see Scarborough, Paragraph [0064]).

Claim 27, Larson in view of Scarborough, in view of Ricci further teaches:
The method of claim 26, wherein the countdown timer is further started based on the time of day (Scarborough, Paragraph [0064], The timer is started based on the user performing a normal commute, i.e. the time of commute, which occurs at some point in the day/night.).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1), in view of Appelt et al. (U.S. 2004/0004547 A1).

Claim 28, Larson in view of Scarborough teaches:
The method of claim 21 (Larson, Figs. 1 and 2).
Larson in view of Scarborough does not specifically teach:
Increasing a data sampling rate for a sensor used to generate the temperature data and humidity data from a first sampling rate to a second sampling rate, the first sampling rate being below the second sampling rate based on the countdown timer being started.
Appelt teaches:
Increasing a data sampling rate for the sensor from a first sampling rate to a second sampling rate, the first sampling rate being below the second sampling rate (Appelt, Paragraph [0079], The system increases the sample rate of the temperature sensor.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough, by integrating the teaching of an increased sampling rate as taught by Appelt.
The motivation would be to monitor temperature conditions while conserving energy of a power source (see Appelt, Paragraph [0079]).
As per the limitation of based on the countdown timer being started, the countdown timer is activated in response to temperature readings that may be indicative of an unsafe temperature, in addition to other sensor readings (see Scarborough, Paragraph [0064]).  Thus, in the combination of Larson in view of Scarborough, in view of Appelt, in response to a detected temperature being potentially unsafe, a countdown timer is started and/or accelerated (see Scarborough, Paragraph [0064]), and the sampling rate is increased (see Appelt, Paragraph [0079]).

Claim 29, Larson in view of Scarborough, in view of Appelt further teaches:
The method of claim 28, further comprising verifying that the unattended animal is within the interior of the enclosed space (Larson, Paragraph [0033], One method of determining the presence of the animal is by using sound sensor.) and that the interior of the enclosed space is unsafe for the unattended animal using the temperature data and the physiological data generated by the sensor (Larson, Paragraphs [0033-0034]) using the second sampling rate (Appelt, Paragraph [0079], In the combination of Larson in view of Scarborough, in view of Appelt, when a possible dangerous situation occurs, e.g. high temperature is sensed, the combination increases the sampling rate.).

Claim 30, Larson in view of Scarborough, in view of Appelt further teaches:
The method of claim 29, further comprising causing a message to be sent to a caregiver of the unattended animal based on verifying that the unattended animal is within the interior of the enclosed space (Larson, Paragraph [0040], A notification reflecting the temperature and/or humidity experienced by the user’s pet may be sent to the user’s mobile station.).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1), in view of Tjahjono (U.S. 2016/0200169 A1).

Claim 34, Larson in view of Scarborough does not specifically teach:
The method of claim 21, wherein the determining whether the interior of the enclosed space is unsafe for the unattended animal includes: 
determining, based on the humidity data, whether the rate of decrease of humidity is above a humidity rate threshold; and 
determining that the interior of the enclosed space is unsafe based on the rate of decrease of humidity being above the humidity rate threshold.
Tjahjono teaches:
Determining, based on the humidity data, whether a rate of change of humidity inside the interior is above a humidity rate threshold (Tjahjono, Paragraph [0044], The humidity rate-of-change is compared to one percent per three minutes, which is the humidity rate-of-change threshold.); and 
determining that the interior of the enclosed space is unsafe based on the rate of change of humidity inside the interior being above the humidity rate threshold (Tjahjono, Paragraph [0044], The system determines that the cabin is potentially hazardous when the humidity exceeds the humidity maximum and the humidity rate-of-change exceeds one percent per three minutes.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough, by integrating the teaching of a humidity rate-of-change as taught by Tjahjono.
The motivation would be to identify a potentially hazardous environment inside of a cabin (see Tjahjono, Paragraph [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683